  Case 12-18478       Doc 47   Filed 12/17/19 Entered 12/18/19 09:07:32                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:      12-18478
MAGDA DJUROVIC                                 )
                                               )                Chapter: 7
                                               )
                                                               Honorable Timothy Barnes
                                               )
                                               )
               Debtor(s)                       )

                ORDER AUTHORIZING EMPLOYMENT OF TORHOERMAN
               LAW LLC AND JOEL GOULD LAW LLC AS SPECIAL COUNSEL

        This matter coming on to be heard on the application of Philip V. Martino, Trustee herein, for
the entry of an order authorizing him to employ TorHoerman Law LLC and Joel Gould Law LLC as
Trustee's Special Counsel (the “Application”); due notice having been given; the Court (a) having
reviewed (i) the Application, (ii) the Fee Agreement attached to this Order as Exhibit A, and (iii) the
Affidavits of Steven Davis and Joel Gould attached to the Application as Exhibits B, and C,
respectively, and (b) having heard the statements of counsel in support of the relief requested in the
Application at a hearing before the Court; the Court finding that (a) the Court has jurisdiction over this
matter pursuant to 28 U.S.C. §§ 157 and 1334 and Internal Operating Procedure 15(a) of the United
States District Court for the Northern District of Illinois and (b) this is a core proceeding pursuant to 28
U.S.C. § 157(b)(2); and the Court being otherwise fully advised in the premises,

  IT IS HEREBY ORDERED THAT:

  1. The Application is GRANTED as set forth herein.

  2. Trustee is authorized to employ TorHoerman Law LLC and Joel Gould Law LLC as his special
counsel on the terms set forth in the Fee Agreement attached to this Order as Exhibit A.

                                                            Enter:


                                                                     Timothy A. Barnes
Dated: December 17, 2019                                             United States Bankruptcy Judge

 Prepared by:
 Philip V. Martino
 Hailey A. Varner
 QUARLES & BRADY LLP
 300 N. LaSalle Street, Suite 4000
 Chicago, Illinois 60654-3406
 (312) 715-5000
